Close, J.
I concur in the reversal of the judgment as to the corporate defendant, but dissent from the dismissal of the complaint, from the reversal of the order denying the motion of the individual defendant to amend the judgment, and from the dismissal of the appeal from the order denying the corporate defendant’s motion to set aside the verdict and for a new trial, and vote for a new trial as to both defendants.
The failure of the jury to mention the operator of the truck in its verdict was in effect a mistrial so far as he was concerned. In my opinion there was a question of fact for the jury. The verdict against the owner, without any finding as to whether the operator was negligent or not, brings about an incongruous result that requires a new trial in the interest of justice.
Judgment, in so far as it is against the corporate defendant, reversed on the law, without costs as against the infant plaintiff, and with costs as against the adult plaintiff, and complaint dismissed on the merits as to that defendant, with costs against the adult plaintiff.
*618Appeal from order denying the corporate defendant’s motion to set aside the verdict and for a new trial dismissed, without costs, as it has become academic.
Order denying motion of the individual defendant to amend the judgment so that he shall have judgment on the issues dismissing the complaint as against him reversed on the law, without costs, and the motion to amend the judgment granted, without costs.